Citation Nr: 0803803	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-02 300	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of jungle 
rot of the feet.

2.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Grady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on October 2007 remand from the 
United States Court of Appeals for Veterans Claims (Court) 
pursuant to a Joint Motion by the parties (Joint Motion).  
The appeal was initiated from a November 2002 rating decision 
by the Chicago RO.  In November 2003, a Travel Board hearing 
was held before the undersigned; a transcript of this hearing 
is associated with the claims file.  This case was before the 
Board in April 2006 when the Board, in part, denied both 
claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Essentially, the Joint Motion stipulates that the medical 
opinions the Board relied upon in its April 2006 decision 
were insufficient.  First, they found that the nexus opinions 
the doctors provided were not supported by sufficient 
explanation of rationale.  Second, the parties noted that the 
physicians did not "take into account the applicable combat 
presumption under 38 U.S.C.A. § 1154(b)".  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  

The veteran has stated that he hit his head in service and 
that frequently walked in water and wore wet boots for 
prolonged periods of time in service.  He asserts that these 
events are related to his current headache and skin 
disorders.

Notably, while the veteran served in combat and is entitled 
to the relaxed evidentiary requirements of 38 U.S.C.A. 
§ 1154(b), the reduced evidentiary burden only applies to the 
question of service incurrence, and not to the questions of 
either current disability or nexus to service, both of which 
generally require competent medical evidence.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Nevertheless, in compliance with the 
Court's Order, these matters must be remanded for nexus 
opinions.

As these matters are being remanded anyway, the RO will have 
the opportunity to provide the veteran notice regarding 
disability ratings and effective dates of awards.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  With respect to his claims of service 
connection for residuals of jungle rot of 
the feet and for headaches, the RO should 
send the veteran appropriate notice 
regarding disability ratings and 
effective dates of awards.

2.  The RO should arrange for the veteran 
to be examined by an appropriate 
physician determine the nature and 
etiology of his headache disorder.  The 
veteran's claims file (specifically 
including this remand and the copy of the 
Joint Motion) must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must obtain a 
history from the veteran and should note 
that under 38 U.S.C.A. § 1154(b) lay 
testimony may be sufficient evidence of 
disease or injury in service for combat 
veterans.  Then, based on the veteran's 
history, examination, and review of the 
claims file, the examiner should opine 
whether it is at least as likely as not 
(50% or better probability) that the 
veteran's headache disorder is related to 
his service to specifically include his 
report of an inservice head injury.  The 
examiner must explain in detail the 
rationale for all opinions offered.  

3.  The RO should also arrange for the 
veteran to be examined by a dermatologist 
to determine the nature and etiology of 
his skin disorder.  The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must obtain a history from the 
veteran and should note that under 
38 U.S.C.A. § 1154(b) lay testimony may 
be sufficient evidence of disease or 
injury in service for combat veterans.  
Based on the veteran's history, 
examination, and review of the claims 
file, the examiner should opine whether 
it is at least as likely as not (50% or 
better probability) that the veteran's 
skin disorder of the feet is related to 
his service to specifically include his 
reports of walking in water and wearing 
wet boots for prolonged periods of time 
in service.  The examiner must explain in 
detail the rationale for all opinions 
offered.  

3.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his attorney the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate consideration.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the Joint Motion.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



